 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SPA-KUR THERAPY DEVELOPMENT,                      Case No.: 18-CV-522 JLS (JLB)
     INC., doing business as H-E-A-T Inc.,
12
                                      Plaintiff,       ORDER: (1) GRANTING
13                                                     DEFENDANT CITIBANK, N.A.’S
     v.                                                MOTION TO DISMISS; AND
14
                                                       (2) GRANTING BANK OF
     BANK OF AMERICA, NATIONAL
15                                                     AMERICA, N.A.’S MOTION TO
     ASSOCIATION; CITIBANK, N.A.;
                                                       DISMISS
16   WAKEFERN FOOD CORP.;
     THERMOSEAL LLC; and DIAMOND
17                                                     (ECF Nos. 8, 17)
     BANK, PLC,
18                                 Defendants.
19
20         Presently before the Court is Defendant Citibank, N.A.’s Motion to Dismiss
21   (“Citibank MTD,” ECF No. 17). Plaintiff filed an Opposition in Response to (“Citibank
22   Opp’n,” ECF No. 19), and Citibank filed a Reply in support of (“Citibank Reply,” ECF
23   No. 21), Citibank’s Motion. Also before the Court is Defendant Bank of America, N.A.’s
24   Motion to Dismiss (“BANA MTD,” ECF No. 8). Plaintiff did not file an opposition. After
25   considering the parties’ arguments and the law, the Court GRANTS both motions.
26                                     BACKGROUND
27         Sometime in 2017, Komatsu Limited, a Japanese business, reached out to Plaintiff
28   Spa-Kur Therapy Development, Inc., dba H-E-A-T Inc., with an unsolicited business

                                                   1
                                                                              18-CV-522 JLS (JLB)
 1   proposition. Complaint (“Compl.”) ¶13, ECF No. 1. Komatsu proposed a business
 2   relationship in which Plaintiff would receive checks from various businesses, deposit those
 3   checks into its bank account, keep $5,000 of each check as profit, and wire the remainder
 4   of the funds to bank accounts designated by Komatsu; Plaintiff agreed to the deal. Id.
 5          Plaintiff received the first check on or about December 15, 2017.                    Id. ¶ 14.
 6   Defendant Wakefern Food Corp. allegedly wrote the check, made payable to Plaintiff in
 7   the amount of $83,878.28. Id. The check cleared five days after Plaintiff deposited the
 8   check into its Bank of America, N.A. (“BANA”) account. Id. ¶ 14–15. After confirming
 9   the check cleared, Plaintiff wired $79,500 to a Citibank account set up in the name of a
10   Nigerian bank, Defendant Diamond Bank PLC, on January 3, 2018. Id. ¶ 15; Ex. B, ECF
11   No. 1-2.
12          Plaintiff received a second check on or about January 11, 2018. Compl. ¶ 16.
13   Defendant Thermoseal LLC. allegedly wrote this check in the amount of $104,480. Id.
14   Plaintiff deposited this check and, on January 19, 2018, Plaintiff wired $99,000 of the funds
15   to Diamond Bank’s Citibank account. Id. ¶¶ 16–17; Ex. D, ECF No. 1-3. Several days
16   later, BANA determined that the checks were counterfeit. See Compl. ¶ 19.
17          Plaintiff filed its Complaint on March 12, 2018. See generally id. Plaintiff brings
18   claims against Wakefern, Thermoseal, and Diamond Bank for mail and internet fraud under
19   section 1341 of Title 28 of the United States Code, id. ¶¶ 12–18, and against Citibank and
20   BANA under common law negligence.1 Id. ¶¶ 19–26. Defendants BANA and Citibank
21   each move to dismiss the claims against them. See generally BANA MTD; Citibank MTD.
22                                         LEGAL STANDARD
23          Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
24   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
25   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
26
27
     1
28     Plaintiff has voluntarily dismissed its third cause of action against the United States Department of
     Justice under the False Claims Act. See ECF No. 9.

                                                       2
                                                                                         18-CV-522 JLS (JLB)
 1   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
 2   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
 3   pleader is entitled to relief.”    Although Rule 8 “does not require ‘detailed factual
 4   allegations,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 555 (2007)), it does “require[] more than labels and conclusions,
 6   and a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550 U.S.
 7   at 555 (alteration in original).    “Nor does a complaint suffice if it tenders ‘naked
 8   assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration
 9   in original) (quoting Twombly, 550 U.S. at 557).
10         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
11   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
12   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
13   when the facts pled “allow[] the court to draw the reasonable inference that the defendant
14   is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). That is not to
15   say that the claim must be probable, but there must be “more than a sheer possibility that a
16   defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). The Court will
17   grant leave to amend unless it determines that no modified contention “consistent with the
18   challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow Freight Sys., Inc.,
19   957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib. Co. v. Serv-Well Furniture
20   Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
21                                         DISCUSSION
22   I.    Citibanks’s Motion to Dismiss
23         The elements of a negligence cause of action are (1) duty; (2) breach of duty;
24   (3) causation; and (4) damages. Koepke v. Loo, 18 Cal. App. 4th 1444, 1448–49 (1993).
25   Citibank argues that Plaintiff cannot show that Citibank owed it a duty as a matter of law.
26   Citibank MTD at 6. Plaintiff contends that Citibank negligently set up the Diamond Bank
27   account, which created a duty of care, and that Citibank’s authorities do not stand for the
28   proposition that Citibank owes no duty in this case. Citibank Opp’n at 1.

                                                  3
                                                                                 18-CV-522 JLS (JLB)
 1         Under California law, a bank owes no duty of care to a non-depositor “absent
 2   extraordinary and specific facts” showing danger signs of a fraudulent scheme. Software
 3   Design & Application, Ltd. v. Hoefer & Arnett, Inc., 49 Cal. App. 4th 472, 479 (1996).
 4   Here, Plaintiff was not a depositor at Citibank and, therefore, no contractual relationship
 5   existed between the parties that created a duty of care. Plaintiff has failed to show any
 6   “extraordinary and specific facts” that Citibank knew of the fraudulent scheme that would
 7   nevertheless create a duty. Although Plaintiff alleges in its Opposition that “Citibank told
 8   [Plaintiff] it was aware of the ‘DIAMOND BANK’ scam,” Citibank Opp’n at 2, that
 9   allegation is absent from the Complaint and is not supported with any details that would
10   give rise to an inference that the “circumstances [were] sufficiently suspicious” to raise
11   “danger signals” that would create an obligation on Citibank to investigate further. See
12   Software Design, 49 Cal. App. 4th at 480.
13         Moreover, California law is clear that a bank is under no duty to supervise the
14   activity of account holders. See, e.g., Ghlachi v. U.S. Bank, N.A., No. CV 14-6619 PSG
15   (CWx), 2015 WL 12655411, at *8 (C.D. Cal. Apr. 29, 2015) (“[T]here is no implied duty
16   to supervise account activity or to inquire into the purpose for which the funds are being
17   used.”) (citation omitted); Chazen v. Centennial Bank, 61 Cal. App. 4th 532 (1998) (“The
18   relationship of bank and depositor is founded on contract, which . . . does not involve any
19   implied duty to supervise account activity or to inquire into the purpose for which the funds
20   are being used.”). Citibank had no duty to inquire into Diamond Bank’s activities or to
21   disclose any such activity to Plaintiff, a third party to whom Citibank owed no duty. See
22   Chicago Title Ins. Co. v. Super. Ct., 174 Cal. App. 3d 1142, 1159 (1985) (holding bank
23   had no duty to inform non-depositor of the bank’s suspicions that a customer was involved
24   in fraudulent scheme).
25         Although not raised by Citibank, it appears likely that the economic loss doctrine,
26   under which “plaintiffs may recover in tort for physical injury to person or property, but
27   not for ‘purely economic losses that may be recovered in a contract action,’” also precludes
28   Plaintiff’s negligence claim. See Lusinyan v. Bank of Am., N.A., No. CV-14-9586 DMG

                                                   4
                                                                                 18-CV-522 JLS (JLB)
 1   (JCX), 2015 WL 12777225, at *4 (C.D. Cal. May 26, 2015) (quoting S.F. Unified Sch.
 2   Dist. v. W.R. Grace & Co., 37 Cal. App. 4th 1318, 1327 (1995)) (citing Minkler v. Apple,
 3   Inc., No. 5:13–CV–05332–EJD, 2014 WL 4100613, at *6 (N.D. Cal. Aug. 20, 2014)); see
 4   also Kalitta Air, LLC v. Cent. Tex. Airborne Sys., Inc., 315 Fed. App’x 603, 605 (9th Cir.
 5   2008) (“In actions for negligence in California, recovery of purely economic loss is
 6   foreclosed in the absence of (1) personal injury, (2) physical damage to property, (3) a
 7   ‘special relationship’ existing between the parties, or (4) some other common law
 8   exception to the rule.”). Here, Plaintiff has not alleged any facts that indicate injury other
 9   than the monetary loss it suffered from depositing the fraudulent check. The economic loss
10   doctrine therefore bars Plaintiff’s negligence cause of action.
11         Accordingly, the Court GRANTS Defendant Citibank’s motion to dismiss (ECF No.
12   17) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claim against Defendant
13   Citibank.
14   II.   Bank of America’s Motion to Dismiss
15         In the Ninth Circuit, a district court may properly grant a motion to dismiss for
16   failure to respond if dismissal is pursuant to a local rule. See generally Ghazali v. Moran,
17   46 F.3d 52, 53 (9th Cir. 1995) (affirming dismissal for failure to file timely opposition
18   papers where plaintiff had notice of the motion and ample time to respond). According to
19   the Southern District’s local rules, an opposition must be filed 14 days prior to the noticed
20   hearing. Civ. L.R. 7.1(e)(2). “If an opposing party fails to file [an opposition] in the
21   manner required by Civil Local Rule 7.1.e.2, that failure may constitute a consent to the
22   granting of a motion or other request for ruling by the court.” Civ. L.R. 7.1(f)(3)(c). Here,
23   the hearing on BANA’s Motion was set for July 26, 2018. ECF No. 8. Plaintiff’s
24   opposition was therefore due by July 12, 2018. Plaintiff requested an extension of time
25   until “mid-July” to file its Opposition, which the Court denied because the due date was
26   already in mid-July. ECF No. 15. Plaintiff failed to file its Opposition by the due date.
27   Although public policy favors disposition of cases on their merits, see Hernandez v. City
28   of El Monte, 138 F.3d 393, 399 (9th Cir. 1998), a case cannot move forward toward

                                                   5
                                                                                  18-CV-522 JLS (JLB)
 1   resolution on the merits when the plaintiff fails to defend his complaint against a motion to
 2   dismiss, despite the opportunity to do so.
 3         Moreover, on the merits, Plaintiff’s negligence claim against BANA would fail for
 4   the same reasons its claim fails against Citibank. BANA owed no duty of care to monitor
 5   Plaintiff’s accounts, no duty to investigate the authenticity of the checks, and no duty to
 6   investigate the wire transfers. Further, the economic loss doctrine bars Plaintiff’s claims.
 7         Accordingly, the Court GRANTS Defendant BANA’s unopposed motion to dismiss
 8   (ECF No. 8) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claim against
 9   Defendant BANA.
10                                         CONCLUSION
11         Based on the foregoing, the Court (1) GRANTS Citibank’s Motion to Dismiss and
12   DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint as it pertains to Citibank,
13   and (2) GRANTS BANA’s Motion to Dismiss and DISMISSES WITHOUT
14   PREJUDICE Plaintiff’s Complaint as it pertains to BANA. Although the Court has
15   serious doubts that Plaintiff will be able sufficiently to amend its Complaint to state a valid
16   negligence cause of action against these Defendants, the Court nonetheless GRANTS
17   Plaintiff leave to amend its Complaint. Plaintiff MAY FILE an amended complaint, if
18   any, on or before thirty days from the date this Order is electronically docketed. Failure
19   timely to file an amended Complaint by the deadline may result in dismissal of Plaintiff’s
20   claims.
21         IT IS SO ORDERED.
22   Dated: March 8, 2019
23
24
25
26
27
28

                                                    6
                                                                                   18-CV-522 JLS (JLB)
